Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00237-CV

                            IN THE INTEREST OF C.J.G., a Child

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01800
                           Honorable Richard Garcia, Judge Presiding

        BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the order containing the
trial court’s findings pursuant to sections 161.001(b)(1)(D) and 161.001(b)(1)(E) of the Texas
Family Code is REVERSED, and the cause is REMANDED to the trial court for the entry of an
order omitting those findings. The remainder of the trial court’s order is AFFIRMED. Costs of
the appeal are taxed against the parties who have incurred them.

       SIGNED October 30, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice